 1    SEYFARTH SHAW LLP
      Kristina M. Launey (SBN 221335)
 2    klauney@seyfarth.com
      Lindsay S. Fitch (SBN 238227)
 3    lfitch@ seyfarth.com
      Christopher J. Truxler (SBN 282354)
 4    ctruxler@seyfarth.com
      400 Capitol Mall, Suite 2350
 5    Sacramento, California 95814-4428
      Telephone:     (916) 448-0159
 6    Facsimile:     (916) 558-4839
 7    Attorneys for Defendants
      WINCO HOLDINGS, INC.
 8    dba WINCO FOODS
 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12    SIBOU PHOMTHEVY, an individual,                Case No.: 2:19-cv-00041-KJM-CKD
13                     Plaintiff,                    STIPULATION AND ORDER TO STAY
                                                     SETTLEMENT CONFERENCE
14             v.                                    PENDING A RULING ON
                                                     DEFENDANT’S MOTION TO DISMISS
15    WINCO HOLDINGS, INC. d/b/a
      WINCO FOODS, a corporation and                  Complaint Filed: October 15, 2018
16    DOES 1–100.
17                     Defendants.
18

19

20

21

22

23

24

25

26

27

28

       STIPULATION AND [PROPOSED] ORDER TO STAY SETTLEMENT CONFERENCE PENDING A RULING ON
                                  DEFENDANT’S MOTION TO DISMISS
     61045013v.1
 1            Plaintiff SIBOU PHOMTHEVY (“Plaintiff”) and Defendant WINCO HOLDINGS, INC.
 2   (“Defendant”) (collectively, the “Parties”), pursuant to Eastern District Local Rules 143 and 144,
 3   stipulate and agree that good cause exists to stay the Court’s settlement conference pending a ruling on
 4   Defendant’s Motion to Dismiss:
 5            WHEREAS, Defendant filed a Motion to Dismiss under Federal Rules of Civil Procedure
 6   12(b)(6) on August 7, 2019, which would dispose of the entire action;
 7            WHEREAS, the Parties have engaged in extensive meet and confer efforts and motion practice
 8   since Defendant removed the action to this Court;
 9            WHEREAS, the Court’s ruling on Defendant’s Motion to Dismiss will impact the claims at issue
10   in the litigation and will impact the scope of discovery and scheduling of discovery and motions;
11            WHEREAS, absent a ruling on the Motion to Dismiss, the parties will be unable to participate in
12   a productive settlement conference;
13            WHEREAS, the Parties believe that a stay pending a ruling on Defendant’s Motion to Dismiss
14   will secure the just, speedy, and inexpensive determination of this action by allowing the Court to
15   resolve fundamental legal questions before the Parties undertake the time and expense of engaging in a
16   settlement conference;
17            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

       STIPULATION AND [PROPOSED] ORDER TO STAY SETTLEMENT CONFERENCE PENDING A RULING ON
                                  DEFENDANT’S MOTION TO DISMISS
     61045013v.1
 1    DATED: January 15, 2020                    Respectfully submitted,
 2                                               SEYFARTH SHAW LLP
 3
                                                 By: /s/ Christopher J. Truxler
 4                                                  Kristina M. Launey
                                                    Lindsay S. Fitch
 5                                                  Christopher J. Truxler
 6                                                     Attorneys for Defendant
                                                       WINCO HOLDINGS INC.
 7

 8
      DATED: January 15, 2020                    Respectfully submitted,
 9
                                                 ABRAMSON LABOR GROUP
10

11                                               By:    /s/ Christina Begakis
                                                       Christina Begakis
12
                                                       Attorney for Plaintiff
13                                                     SIBOU PHOMTHEVY
14                                               Plaintiff has agreed with the contents of this
                                                 document and authorized the filer to use his
15                                               electronic signature.
16

17

18

19

20

21

22

23

24

25

26

27

28

       STIPULATION AND [PROPOSED] ORDER TO STAY SETTLEMENT CONFERENCE PENDING A RULING ON
                                  DEFENDANT’S MOTION TO DISMISS
     61045013v.1
 1                                                  ORDER
 2            PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS SO ORDERED

 3   that the settlement conference set for January 21, 2020 is VACATED pending a ruling on Defendant’s

 4   Motion to Dismiss. The Court will reschedule a settlement conference after the Motion to Dismiss is

 5   ruled upon and the parties have had an opportunity to conduct discovery.

 6
     Dated: January 15, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       STIPULATION AND [PROPOSED] ORDER TO STAY SETTLEMENT CONFERENCE PENDING A RULING ON
                                  DEFENDANT’S MOTION TO DISMISS
     61045013v.1
